ORDER
PER CURIAM:
Freddie Wah was convicted in the Circuit Court of Jackson County of robbery in the first degree, murder in the second degree, assault in the first degree and three counts of armed criminal action. This court affirmed his convictions on direct appeal in State v. Wah, 282 S.W.3d 386 (Mo.App. W.D.2009). Wah timely filed a pro se rule 29.15 motion for post-conviction relief, and appointed counsel amended the motion. An evidentiary hearing was held and his motion was denied. In his two points on appeal, Wah alleges that the trial court erred in denying his motion because his counsel was ineffective for (1) failing to call his girlfriend and her mother as alibi witnesses, (2) for failing to cross-examine a witness with a letter wherein the writer asserted that Wah was not involved in the crime. Wah contends that had counsel done these two things, there is a reasonable probability that he would not have been convicted. We affirm. Rule 84.16(b). A memorandum explaining our decision has been provided to the parties.